Serial: 133882
                        IN THE SUPREME COURT OF MISSISSIPPI

                                    No. 2005-CA-01180-SCT


MELVIN BREWER                                                                            Appellant

v.

SIDNEY H. RAPER                                                                           Appellee


                                             ORDER

       This matter came before this Court, sitting en banc, to consider whether this appeal should

be dismissed for failure to comply with the requirements of M.R.C.P. 54(b) for certification. The

record provides that a partial summary judgment was granted by the Circuit Court of Tallahatchie

County, Mississippi, in favor of Sidney Raper against Melvin Brewer. The Appellant, Brewer, filed

a motion for Rule 54(b) certification. However, a review of the record provides that Brewer never

obtained an order from the circuit court granting the required Rule 54(b) certification in this case.

Accordingly, we find that Brewer’s appeal is not properly before this Court and should be dismissed.

       IT IS THEREFORE ORDERED that this appeal is hereby dismissed for failure to obtain an

order of certification from the circuit court pursuant to M.R.C.P. 54(b). Brewer is taxed with costs

of appeal.

       IT IS FURTHER ORDERED that the Appellant’s motion to strike certain statements from

the Appellee’s statement of facts is moot and hereby denied.

       SO ORDERED, this the 6th day of September, 2006.


                                                   /s/ Chuck Easley
                                                  CHUCK EASLEY, JUSTICE